Opinion by
Cline, J.
From the testimony it appeared that the importer had knowledge of a new price list and believed that the formula on which previous entries had been based, which formula previously had been prepared or accepted by customs officials at Detroit, would change. The importer, therefore, consulted the appraiser at Cleveland and sent a request for information to the appraiser at Ashtabula, but they had no recent information. Although it was not stated that the appraisers were given the new price lists, the witness testified that he did not withhold any information, but submitted the invoices and all the information he had at the time of entry. On the record-presented it was held that the petitioner acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.